Exhibit 16.1 BTHC X, Inc. File # 0-52237 Form 10-K For the year ended December 31, 2009 Letterhead of S. W. Hatfield, CPA March 29, 2010 U. S. Securities and Exchange Commission treet, NE Washington, DC 20549 Gentlemen: On March 29, 2010, this Firm received the final draft copy of an Annual Report on Form 10-K to be filed by BTHC X, Inc. (SEC File #0-52237, CIK # 1373685) (Company) reporting an Item 9 - Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. We have no disagreements with the statements made in the draft Form 10-K,Item 9 disclosures which we read. Yours truly, /s/ S. W. Hatfield, CPA S. W. Hatfield, CPA Dallas, Texas
